UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


CAROL CROWLEY; PEGGY DANETTE          
STATON,
              Plaintiffs-Appellees,
                v.                             No. 03-1115

CCAIR, INCORPORATED,
             Defendant-Appellant.
                                      
           Appeal from the United States District Court
     for the Western District of North Carolina, at Charlotte.
                Carl Horn, III, Magistrate Judge.
                        (CA-00-647-3-H)

                     Argued: January 21, 2004

                      Decided: May 7, 2004

    Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Christopher James Pappaioanou, MESA AIR GROUP,
Phoenix, Arizona, for Appellant. Julie Hanna Fosbinder, Charlotte,
North Carolina, for Appellees. ON BRIEF: Gregg S. Avitable,
PIPER RUDNICK, L.L.P., Washington, D.C., for Appellant. Martha
C. Odom, LESESNE & CONNETTE, Charlotte, North Carolina, for
Appellees.
2                      CROWLEY v. CCAIR, INC.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   CCAIR, Incorporated ("CCAIR") appeals a jury verdict that
awarded $300,000 in compensatory damages individually to Carol
Crowley ("Crowley") and Peggy Staton ("Staton"). The issue before
this court is whether the amount of compensatory damages awarded
by the jury constitutes plain error. Finding no plain error, we affirm.

                                   I.

   Crowley and Staton are former employees of CCAIR, where they
worked as flight dispatchers in Charlotte, North Carolina. Crowley
worked for CCAIR for ten years. (J.A. 70.) Staton had been a CCAIR
employee for approximately eighteen years. (J.A. 429.) Both Crowley
and Staton received good performance evaluations throughout their
careers at CCAIR. (J.A. at 702.) However, in 1999, CCAIR termi-
nated Crowley and Staton for "violating company policies in connec-
tion with the booking of two pilots ‘positive space’ (a non-revenue
airline travel boarding priority) onto two flights operated by U.S. Air-
ways, Inc. . . ." (Appellant’s Br. at 3.) Crowley and Staton challenged
their terminations internally, claiming it was common practice for
flight dispatchers to book positive space for pilots, yet they were
unsuccessful. Thereafter, in 2000, Crowley and Staton filed suit in the
United States District Court for the Western District of North Caro-
lina, alleging that their termination was motivated by gender discrimi-
nation, in violation of Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000 et seq., and that as a result of being terminated they
each suffered emotional distress.

   CCAIR filed a motion for summary judgment, which the district
court denied regarding Crowley’s and Staton’s legal claims, however,
the court granted summary judgment in CCAIR’s favor on the issue
of punitive damages. Thereafter, Appellees’ Title VII and emotional
                       CROWLEY v. CCAIR, INC.                           3
distress claims proceeded to a jury trial, where they were each
awarded $300,000 in compensatory damages. CCAIR never filed a
post-trial motion under Rule 50 or 59 of the Federal Rules of Civil
Procedure to challenge the sufficiency of the evidence, the amount of
damages awarded, or for judgment notwithstanding the verdict.
Instead, CCAIR appealed to this Court, requesting that we remand the
case to the district court with instructions to grant remittitur of dam-
ages or, in the alternative, to grant a new trial.

                                   II.

   It is well settled that when an issue is raised for the first time on
appeal, as is the case here, we review for plain error. See Corti v.
Storage Tech. Corp., 304 F.3d 336, 341 (4th Cir. 2002); Taylor v. Vir-
ginia Union Univ., 1993 F.3d 219, 239 (4th Cir. 1999) (en banc),
abrogated on other grounds, Hill v. Lockheed Martin Logistics
Mgmt., Inc., 354 F.3d 277 (4th Cir. 2004); Singer v. Dungan, 45 F.3d
823, 827-28 (4th Cir. 1995); Stewart v. Hall, 770 F.2d 1267, 1271
(4th Cir. 1985).

   The Supreme Court has set forth the standard for plain error,
requiring that the party seeking appellate review demonstrate that, "1)
there is an error, 2) the error is plain, 3) the error affects substantial
rights, and 4) the error seriously affects the fairness, integrity or pub-
lic reputation of judicial proceedings." United States v. Olano, 507
U.S. 725, 730 (1993). For the reasons to follow, we find no plain error
and affirm.

                                   III.

   The case sub judice is in a peculiar procedural posture because
CCAIR failed to file a post trial motion challenging the sufficiency
of the evidence or the amount of the damage award; instead CCAIR
raises these issues for the first time on appeal. In a somewhat similar
case, where a party failed to move for judgment as a matter of law
under Fed. R. Civ. P. 50(b), we held that the court was "substantially
limited" in its "ability to review the sufficiency of the evidence" on
appeal. Chesapeake Paper Products Co. v. Stone & Webster Eng’g
Corp., 51 F.3d 1229, 1238 (4th Cir. 1995). Because the case was in
such a peculiar procedural posture, we held in Chesapeake Paper
4                       CROWLEY v. CCAIR, INC.
Products that, "we review the evidence only to determine whether
there was ‘any evidence to support the jury’s verdict, irrespective of
its sufficiency, or whether plain error was committed which, if not
noticed, would result in a manifest miscarriage of justice.’" Id. (quot-
ing Coughlin v. Capitol Cement Co., 571 F.2d 290, 297 (5th Cir.
1978)); see also Bristol Steel & Iron Works v. Bethlehem Steel Corp.,
41 F.3d 182, 187 (4th Cir. 1994) (holding that "a party’s complete
failure to move for judgment as a matter of law, barring plain error,
generally forecloses appellate review of the sufficiency of the evi-
dence"). Several sister circuits also apply the plain error standard of
review to claims that have not been properly raised at the trial court.1
However, other circuits have gone even further, precluding appellate
review altogether if a party fails to move for a new trial or challenge
a damage award at trial.2
    1
     See e.g., Rivera-Torres v. Ortiz Velez, 341 F.3d 86, 102 (1st Cir.
2003) (affirming jury verdict under plain error standard, because "defen-
dants who fail to preserve challenges to the jury verdict below forfeit
review of those claims on appeal. . . ."); Loehr v. Walton, 242 F.3d 834,
837 (8th Cir. 2001) (holding that appellant who failed to challenge the
excessiveness of the jury verdict before the trial court waived that issue
on appeal, and thus affirming under plain error standard); Sloman v.
Tadlock, 21 F.3d 1462, 1473 (9th Cir. 1994) (holding that where party
fails to make a motion for judgment as a matter of law, court may not
review sufficiency of the evidence, unless "there is such plain error
apparent on the face of the record that failure to review would result in
a manifest miscarriage of justice. . . ."); Georgetown Manor v. Ethan
Allen, Inc., 991 F.2d 1533, 1539-40 (11th Cir. 1993) (noting that court
reviews sufficiency of evidence under plain error standard when party
fails to move for directed verdict at trial); Bueno v. City of Donna, 714
F.2d 484, 494 (5th Cir. 1983) (affirming jury verdict under plain error
standard because defendants failed to move for judgment notwithstand-
ing the verdict, file motion for a new trial, or seek remittitur).
   2
     See e.g., Young v. Langley, 793 F.2d 792, 794 (6th Cir. 1986) ("This
court may not review the alleged excessiveness of verdicts absent a
timely motion for new trial and the trial court’s ruling thereon."); Cal-
cagni v. Hudson Waterways Corp., 603 F.2d 1049, 1051 (2d Cir. 1979)
("Appellant’s final argument is that the damages . . . for pain and suffer-
ing and . . . for lost wages are grossly excessive. Appellant made no
motion in the trial court based on this ground, however, precluding its
bare assertion in this court."); Hahn v. Becker, 588 F.2d 768, 771 (7th
                       CROWLEY v. CCAIR, INC.                           5
   In reaching our decision, we do not go so far as to hold that a
party’s failure to challenge the sufficiency of the evidence or the
amount of a jury verdict at the trial level completely precludes appel-
late review, unlike some of our sister circuits. Rather, we adhere to
our Circuit’s long-standing plain error standard of review, and hold
that jury verdicts, which are challenged for the first time on appeal,
will be affirmed if there is any evidence to support the verdict, regard-
less of its sufficiency, absent plain error.

   Applying this standard to the instant case, we find that there was
evidence in the record supporting the amount of compensatory dam-
ages awarded to Crowley and Staton. Indeed, during oral argument
counsel for CCAIR conceded that there was evidence to support the
jury’s finding of liability. Additionally, Crowley testified that her ter-
mination had devastating effects upon her husband and four children,
because they could no longer afford health insurance, and it strained
her marriage. (J.A. 148, 151.) Crowley also testified that it took her
approximately nine months to find another job, and her new position
was humiliating because she went from being a decision-maker with
CCAIR to cleaning airplanes in her new position, where she occasion-
ally encountered some of her former CCAIR colleagues. (J.A. 150-
51.) There was also testimony showing that Crowley suffered emo-
tionally as a result of her termination, because she sought treatment
from a physician who prescribed an antidepressant. (J.A. 152.) The
testimony of two additional witnesses, Crowley’s mother and one of
Crowley’s close friends, further supported Crowley’s claims of emo-
tional distress. (J.A. 612-13, 618-19.)

   Staton, who was a single, self-reliant woman prior to her termina-
tion, testified that she became worried about her financial security
after being fired because she had no one to call upon for financial
support. (J.A. 499.) Staton also testified that, as a single woman, she

Cir. 1979) ("Absent a timely motion for new trial and the trial court’s
ruling thereon this court may not review the alleged excessiveness of the
verdicts."); Ryen v. Owens, 446 F.2d 1333, 1334 (D.C. Cir. 1971) ("[A]
motion for a new trial must be made to the trial court if a party desires
to attack on appeal a judgment in a jury case on the ground that the dam-
ages are inadequate.").
6                     CROWLEY v. CCAIR, INC.
put all of her energy into her job, which was also where most of her
friendships originated, so she testified about being isolated after her
termination. (J.A. 499, 502.)

   Upon this record, we conclude that there was evidence to support
the jury’s compensatory damage award. Thus, finding no plain error,
we affirm.

                                                          AFFIRMED